WILLIAMS, C.
This is a proceeding by scire facias upon a forfeited recognizance to obtain final judgment and execution. By the record before us, it appears that, on a certain date, the appellant became surety upon a recognizance in the sum of eight hundred dollars, conditioned upon the appearance of one John Sommers, before the St. Louis Court of Criminal Correction, to answer the charge of grand larceny; that default was made and said court duly certified the recognizance and record of said default to the circuit court of the city of St. Louis, in which court a forfeiture of said bond was entered and the scire facias ordered to be issued. The surety appeared and filed answer and a hearing was had. Tjie court thereupon entered final judgment against the surety on said forfeited recognizance and ordered that execution issue. Thereupon the surety duly perfected an appeal to this court. Appellant failed to file a bill of exceptions in said cause. The appellate review is therefore limited to the record proper. From the record proper, it appears that the proceeding was in every way regular and free from error. The judgment is affirmed.
Boy, G., concurs.
PER CURIAM
The foregoing opinion of Williams, C., is adopted as the opinion of the court.
All of the judges concur.